FOR PUBLICATION

 

DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN
APPELLATE DIVISION

 

 

 

STEVEN MALPERE,

Appellant,

D.C. Civ. App. No. 2006-231
re: Sup. Ct. Civ. No. 2006-455

THE ANAHITA MIRAFTABI
REVOCABLE 2004 TRUST acting
by and through its sole
Trustee, ANAHITA MIRAFTABI,

Appellee.

eet Nae ee Na St ee eee Nee Nee eet ee See

 

On Appeal from the Superior Court of the Virgin Islands,
the Honorable Brenda J. Hollar presiding.
Considered: November 4, 2011
Filed: December 5, 2019

BEForRE: CURTIS V. GOMEZ, Judge of the District Court of the Virgin
Islands; WILMA A. LEWIS, Chief Judge of the District Court of the
Virgin Islands.?

APPEARANCES :

Judith L. Bourne, Esq.
St. Thomas, U.S.V.I.
For the Appellant,

Mark D. Hodge, Esq.
St. Croix, U.S.V.I.

 

| While Judge Julio A. Brady of the Superior Court of the Virgin

Islands, Division of St. Croix, sat on the panel that considered this matter,
he retired and passed away before the decision was issued.
 

Malpere v. Miraftabi

D.C. Civ. App. Ne. 2006-231
Memorandum Opinion

Page 2

For the Appellee.

 

MEMORANDUM OPINION

 

 

PER CURIAM,

This is an appeal of the Superior Court’s judgment of
eviction in a forcible entry and detainer action and of the
Superior Court’s order denying a motion to reconsider its
judgment of eviction. In this appeal, we are asked to determine
whether the trial court appropriately exercised jurisdiction
under the Virgin Islands Forcible Entry and Detainer Statute.
Because we conclude that the Superior Court lacked subject matter
jurisdiction over this action under the Virgin Islands Forcible
Entry and Detainer Statute, we reverse and remand this matter to
the Superior Court for further proceedings.

i. Facts

The relevant factual background of this matter began in
2005. At that time, Steven Malpere (“Malpere”), Appellant, owned
property on Water Island, described as “Lot 51," “Lot 52," and
“Lot 53” (collectively, the “Water Island Properties”). Malpere
lived in a home located on Lot 52.

During that time, Malpere was involved in a debt action,
Sprat Bay Homeowners Association, Inc. v. Steven Malpere, et al.,
Superior Court Division of St. Thomas/St. John Civil No. 430-2004

(hereinafter “Sprat Bay”). In the Sprat Bay action, various lien-
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 3

holders were suing Malpere for outstanding debts. At that time,
Malpere had liens against the Water Island Properties totaling
approximately $570,000.

During the pendency of the Sprat Bay action, Malpere met
Anahita Miraftabi (“Miraftabi”).* After meeting, Malpere and
Miraftabi began a romantic relationship.

Subsequently, Malpere conveyed the Water Island Properties
to the Anahita Miraftabi Revocable Trust (the “Trust”) by
warranty deed. Miraftabi paid $570,000 to Malpere in exchange for
the warranty deed. The warranty deed was recorded on September
29, 2005.

Malpere and Miraftabi resided together on Lot 52 of the
Water Island Properties until March of 2006. At that time Malpere
and Miraftabi traveled to California. The following month,
Malpere returned to the Water Island Properties. Miraftabi
remained in California. In May of 2006, Miraftabi requested that
Malpere move out of the home located on Lot 52. She explained
that she wished to rent the home to pay the mortgage on the
properties. Malpere refused to move out.

Subsequently, Miraftabi, on behalf of the Trust, hired

 

*Miraftabi, sole trustee of the Anahita Miraftabi Revocable
2004 Trust, Appellee, lived in California, where she owned and
lived in a condo. Miraftabi was a C.P.A. by trade. Miraftabi also
had a life and disability insurance license, a stock broker
license, and a California real estate license.
Malpere v. Miraftabl

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 4

counsel to serve Malpere with a Notice of Termination pursuant to
V.1I. Cope Ann. Tit. 28, § 752. The Notice gave Malpere ninety days
to vacate the premises. Malpere failed to vacate the premises
within ninety days. Miraftabi then served Malpere with a Notice
to Quit pursuant to V.I. Cope ANN. TIT. 28, § 789, instructing
Malpere to vacate the premises. Malpere failed to vacate the
premises at that time.

Miraftabi then filed a Forcible Entry and Detainer (“FED”)
action against Malpere in the Superior Court of the Virgin
Islands. Miraftabi attached the Warranty Deed, Notice of
Termination, Notice to Quit, and Affidavits of Service, to the
complaint.

Thereafter, Miraftabi filed a claim against Malpere in the
Sprat Bay action. Malpere then filed a cross-claim against
Miraftabi in the Sprat Bay action alleging fraud with respect to
the conveyance of the Water Island Properties (the “Cross-
Claim”). Malpere claimed that Miraftabi, on behalf of the Trust,
held the Water Island Properties in a constructive trust in favor
of Malpere.

Subsequently, Malpere filed a motion to dismiss Miraftabi’s
FED action. Malpere asserted that the Superior Court lacked
subject matter jurisdiction over the FED action due to the

pending cross-claim in the Sprat Bay action.
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 95

On October 19, 2006, the Superior Court heard oral argument
in the FED action on Malpere’s motion to dismiss. The Superior
Court also heard testimony regarding whether Miraftabi had
established a prima facie FED case, and whether Malpere had
presented a “colorable” claim of title to the Water Island
Properties based on Malpere’s equitable claim to title asserted
in the Sprat Bay action. At the conclusion of argument, the
Superior Court found in favor of Miraftabi on Malpere’s motion to
dismiss. The Superior Court also ruled from the bench in favor of
Miraftabi on her FED claim.

On October 23, 2006, Malpere filed a motion to reconsider
the Superior Court’s October 19, 2006, rulings in the FED action.
On October 24, 2006, the Superior Court formally entered

judgement in favor of Miraftabi on her FED claim.

Subsequently, on November 16, 2006, the Superior Court
entered an order denying Malpere’s motion for reconsideration as
to its rulings on Malpere’s motion to dismiss and Miraftabi’s FED
claim.

On December 6, 2006, Malpere filed notices of appeal, to
this Court, of the Superior Court’s October 24, 2006, judgment
and its November 16, 2006, order denying Malpere’s motion for
reconsideration.

Miraftabi has moved to dismiss this appeal. She asserts that
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 6

this Court lacks subject matter jurisdiction.

II. JURISDICTION & STANDARD OF REVIEW

 

A. Jurisdiction

This Court has jurisdiction over appeals of final judgments
and orders of the Superior Court filed before January 29, 2007,
the date on which the Supreme Court of the Virgin Islands was
certified as ready to assume such jurisdiction. See Revised
Organic Act of 1954 23A, 48 U.S.C. § 1613a; V.I. CoDE ANN. TIT. 4,
§ 33.°

B. Standard of Review

The Court’s review of the Superior Court’s application of
legal precepts is plenary, and findings of fact are reviewed
under a clearly erroneous standard. Prosser v. Prosser, 921 F.
Supp. 1428, 1432 (D.V.I. App. Div. 1996).

The Court’s review of the Superior Court’s denial of a
motion for reconsideration is for an abuse of discretion. In re

Hartlage, 54 V.I. 446, at *7? (V.I. September 30, 2010).

 

3 The complete Revised Organic Act of 1954 is found at 48

U.S.C. §§ 1541-1645 (1995 & Supp. 2003), reprinted in V.I. CoDE
ANN. 73-177, Historical Documents, Organic Acts, and U.S.
Constitution (1995 & Supp. 2003) (preceding V.I. Cope Ann. tit.
1).
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 7

III. ANALYSIS

A. Whether This Court has Subject Matter Jurisdiction Over
This Appeal

“Rule 4(a) of the Virgin Islands Rules of Appellate
Procedure provides that ‘[a]n appeal ... permitted from the
Superior Court to the Appellate Division shall be taken by filing
a notice of appeal with the Clerk of the Superior Court within
the time allowed by Rule 5.’” Brown v. Oliver, 52 V.I. 639, 643
(D.V.I. 2009) (quoting V.I. R. App. P. 4(a)).

“Rule 5(a) requires that the notice of appeal be filed with
the Clerk of the Superior Court ‘within thirty days after the
date of entry of the judgment or order appealed from . an
Brown, 52 V.I. at 643 (quoting V.I. R. App. P. 5(a)). “‘A judgment
or order is entered...when it is entered in compliance with
Superior Court Rule 49....The time for appeal begins upon the
entry of the final order into the docket.’” Brown, 52 V.I. at 643
(quoting V.I. R. App. P. 5(a)(9)). “Superior Court Rule 49
provides that ‘[u]pon determination of an action by a judge, the
judge shall sign the judgment which shall take effect, for
purposes of appeal, upon entry by the clerk, unless otherwise
ordered by the court.’” Brown, 52 V.I. at 643 (quoting SuPer. CT.
R. 49).

However, Rule 5(a) also states that “[i]f any party makes a
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 8

timely motion of a type specified immediately below within ten
days after entry of judgment in the Superior Court ... the time
for appeal for all parties runs from the entry of the order
disposing of the last such motion outstanding.” V.I. R. App. P.
5 (a) (4).

This provision applies to a motion

(iii) to alter or amend the judgment under Super. Ct. R.
50;

Id. “Pursuant to Rule 50 of the Rules of the Superior Court [a
motion for reconsideration], [filed] within ten days of the
underlying order, is considered as a motion to alter or amend
under Rule 59(e) of the Federal Rules of Civil Procedure.” In re
Hartlage, 54 V.1I. 446, at *10 (V.I. September 30, 2010) (citing
Ruiz v. Jung, 2009 V.I. Supreme LEXIS 43, *9 (V.I. Oct. 19,
2009)). A motion to alter or amend a judgment under Fed. R. Civ.
P. 59(e) tolls the thirty-day time limit for taking an appeal.
Sonnenblick-Goldman Corp. v. Nowalk, 420 F.2d 858, 859 (3d Cir.
1970) (citing Fed. R. Civ. P. 4(a)).

Here, the Superior Court announced its judgment of
restitution in favor of Miraftabi on October 19, 2006. Although
the Superior Court did not formally enter judgment until October

24, 2006, Malpere filed a motion to reconsider the judgment of
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 9

restitution on October 23, 2006. Therefore, Malpere’s motion to
reconsider the judgment will be treated as filed on October 24,
2006, after entry of the judgment of restitution. V.I. R. App. P.
5(a) (1) (“A notice of appeal filed after the announcement of a
judgment or order - but before entry of the judgment or order —
is treated as filed on the date of and after the entry of
judgment.”).

In the memorandum and proposed order attached to his motion
to reconsider, Malpere asked that the Superior Court vacate its
judgment of restitution and dismiss the FED matter. Under Rule
50’ of the Rules of the Superior Court, Malpere’s motion for
reconsideration, which was filed within ten days° of the
underlying order, is considered a motion to alter or amend the
judgment under Rule 59(e) of the Federal Rules of Civil
Procedure. In re Hartlage, 54 V.I. 446, at *10 (V.I. September
30, 2010) (citing Ruiz v. Jung, 2009 V.I. Supreme LEXIS 43, *9

(V.I. Oct. 19, 2009); see also Rankin v. Heckler, 761 F.2d 936,

 

‘“For good cause shown, the court, upon application and
notice to the adverse party, may set aside an entry of default,
judgment by default or judgment after trial or hearing. Rules 59
to 61, inclusive, of the Federal Rules of Civil Procedure shall
govern such applications.” Sup. Ct. R. 50.

‘At the time Malpere filed his motion, Rule 59(e) required a
motion to alter or amend a judgment to be filed within ten days
of the entry of judgment. The Rule was amended effective December
1, 2009 to change the time for filing a timely motion to alter or
amend judgment from 10 days to 28 days.
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 10

942 (3d Cir. 1985) (“Regardless how it is styled, a motion filed
within ten days of entry of judgment questioning the correctness
of a judgment may be treated as a motion to alter or amend the
judgment under 59(e).”).

Because Malpere filed his Rule 59(e) motion to reconsider
the Superior Court’s final judgment within ten days of entry of
the judgment, the thirty day clock for filing a notice of appeal
was tolled. Fep. R. Civ. P. 4(a). The Superior Court’s denial of
Malpere’s motion to reconsider on November 16, 2006, triggered
the thirty day clock for filing a notice of appeal for both the
judgment of restitution and the order denying Malpere’s motion
for reconsideration. Thus, Malpere had thirty days from November
16, 2006, in which to file his notice of appeal. Malpere timely
filed his notice of appeal on December 6, 2006.

B. Whether the Superior Court Appropriately Exercised
Subject Matter Jurisdiction Under the Virgin Islands
Forcible Entry and Detainer Statute

Malpere asserts that the Superior Court lacked subject
matter jurisdiction over the FED action.

“FED actions are ‘summary actions to determine rights of
peaceable possession of real property.’” Four Winds, 50 V.I. at
525 (quoting Estate of Thomas Mali, Ine. v. Territorial Court of
Virgin Islands, 923 F.2d 258, 264 (3d Cir. 1991) (citation

omitted), cert. denied, 502 U.S. 808, 112 S. Ct. 50, 116 L. Ed.
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 1l

2d (1991)). FED actions are codified at Title 28, Sections 781-95
of the Virgin Islands Code (the “FED Statute”). The FED Statute
provides that,
(a) when a forcible entry is made upon any premises, or
when an entry is made in a peaceable manner and the
possession is held by force, the person entitled to the
premises may maintain an action to recover the possession
thereof.
V.I. Cope ANN. TIT. 28, §782(a).
The jurisdiction of a trial court hearing an FED action is
limited to
determining the issue of peaceable possession and does
not extend to (a) an adjudication of title or (b) the
right to possession; nor can the justice adjudicate a
right of possession that depends on an equitable interest

in the premises[] or inquire into the equitable rights
and give relief to which the party might be entitled in

equity.

Four Winds Plaza Corp. v. White, 50 V.I. 520, at 525 (D.V.I.
2008) (quoting Inter Car. Corp. v. Discount Car Rental, 21 V.I.
157, 158 (V.I. Terr. Ct. 1984)) (emphasis added).

“‘Where a tenant is retaining possession by force, relief is
available in a summary FED proceeding only if there ‘is an
undisputed oral or written lease agreement, and rent is due and
owning thereon; or there is an undisputed oral or written lease
which has expired.’” Four Winds, 50 V.I. at 525 (quoting C.M.L.,
Inc. v. Dunagan, 904 F.2d 189, 191 (3d Cir. 1990) (emphasis

added).
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 12

An “‘FED cause of action will not lie where title to the
premises is in question; or where there is proved to the Court to
exist a bona fide question of the existence of a lease at law or
in equity, which has not yet expired.’” Four Winds, 50 V.I. at
525 (stating that “the jurisdiction of the Superior Court was
limited to the adjudication of issues that ‘did not raise a
colorable claim of right under a lease agreement,...’ and thus
any issue outside the scope of Four Winds’ right of possession
was not properly before the trial judge”) (quoting Dunagan, 904
F.2d at 191) (emphasis added); Inter Car Corp., 21 V.I. at 159-160
(citing Estate of Thomas Mall, Inc., 923 F.2d at 264 (“As soon as
a defendant in possession in an FED action raises a colorable
defense requiring construction of an agreement between a property
owner and the party in possession, an FED action will not lie”)
(citation omitted)).

However, as further explained:

Jurisdiction of [an FED] proceeding is not, apart from

statute, ousted by a mere averment in a defendant’s

pleading, statement or argument, of ownership of the

land, or that a question of title, legal or equitable

is involved. The Court may proceed until it appears

that the question involved is in fact one of title ora

complicated case of the right to possession. To

amplify, the Court is duty-bound to proceed with the

evidence until it appears that either or both of these

issues does or do in fact exist.

Dunagan, 904 F.2d at 191 (quoting Inter Car, 21 V.I. at 158-59).
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 13

“The trial court should hear evidence until it is able to
determine, based on the evidence, whether [the defendant] has
raised a facially bona fide and good faith defense to [the
plaintiff's] claim for possession.” Virgin Islands Port Authority
v. Joseph, 49 V.I. 424, 431 (V.1I. 2008) (emphasis added)
(reversing and remanding to the trial court with instructions to
hear evidence in order to determine whether the tenant had raised
a facially bona fide and good faith defense to the landlord’s
claim for possession).

Courts hearing FED actions have not explicitly defined the
term “colorable claim.” However, courts have addressed the
definition of “colorable claim” in other contexts. See, é.g.,
Gorini v. AMP, Inc., 94 Fed. Appx. 913, 917 (3d Cir. 2004)
(stating in an ERISA matter “that ‘the concept of a colorable
claim necessarily encompasses situations in which the requester
has a reasonable basis for believing that he or she has a
meritorious claim but is in fact mistaken.’”) (citing Daniels v.
Thomas & Betts Corp., 263 F.3d 66, 79 (3d Cir. 2001)); Neuma,
Inc. v. AMP, Inc., 259 F.3d 864 (7th Cir. 2001) (stating in an
ERISA matter that a “colorable claim” is one with “at least
arguable chance of success and could not be characterized as
frivolous”); Sedlack v. Braswell Group, Inc., 134 F.3d 219 (4th

Cir. 1998) (explaining in a matter involving employee
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 14

compensation plans that a “colorable claim” is one that lies
between meritorious and frivolous); Panaras v. Liquid Carbonic
Industries Corp., 74 F.3d 786, 790 (7th Cir. 1996) (“The
requirement of a colorable claim is not a stringent one.”);
Boettcher v. Secretary of Health & Human Services, 759 F.2d 719
(9th Cir. 1985) (explaining that a determination that a
constitutional claim lacks merit does not necessarily mean that
it is so insubstantial and immaterial that it does not pass the
“colorable” test); Keniston v. Roberts, 717 F.2d 1295, 1298 (9th
Cir. 1983) (explaining in a matter arising under 42 U.S.C. § 1983
that “a colorable claim for relief” is one “that is not wholly
insubstantial or frivolous.”) (internal citation omitted); Rohn &
Carpenter, LLC v. Cameron, 2011 WL 3687626 (D.V.I. Aug. 22, 2011)
(stating in a matter concerning fraudulent joinder that “a claim
is considered ‘colorable’ as long as it is not ‘wholly
insubstantial and frivolous.’”) (citing Batoff v. State Farm Ins.
Co., 977 F.2d 848, 851 (3d Cir. 1992)); Volitis v. Independence
Blue Cross, 2007 WL 3071623 (E.D. Pa. Oct. 19, 2007) (clarifying
in a matter concerning employee benefits that “[{a] colorable
claim means a non-frivolous claim.”).

This Court’s Appellate Division addressed the “colorable
Claim” issue in H&H Avionics v. St. Croix Airpark, 50 V.I. 829

(D.V.I. 2008). In that case, St. Croix Airpark (“Airpark”), a
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 15

Virgin Islands corporation with six shareholders, leased property
from the Virgin Islands Port Authority. Each of Airpark’s
shareholders contributed, financially and/or in labor, to
constructing a facility on the leased property. After the
facility was completed, the shareholders shared space in the
facility. The facility served as a base for operating their
respective businesses.

Subsequently, Airpark decided to make outstanding rents due
by a particular date. Airpark then requested that shareholders
Hughes and Dilotis pay their overdue rents. Hughes and Dilotis
did not comply. Airpark then served them with a notice to quit.
The notice directed Hughes and Dilotis to vacate the premises
within thirty days. They did not comply.

Thereafter, Airpark commenced an FED action against the two
shareholders. Hughes and Dilotis filed a motion to dismiss. They
argued that the Superior Court of the Virgin Islands lacked
subject matter jurisdiction over the FED action because “they
raised a colorable claim of title to the premises they occupied.”
H&H Avionics, 50 V.I. at 830 n.3.

At trial, the Superior Court found that, although no written
leases were executed, Hughes and Dilotis had made some monthly
rental payments to Airpark. The court ruled in favor of Airpark.

It held that Hughes and Dilotis “were tenants of [Airpark] and
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 16

that in the absence of a written lease, a month-to-month tenancy
existed.” Id. at 832. The court also found that Hughes and
Dilotis had “failed to pay the agreed upon rent and that Airpark
was entitled to restitution of the premises.” Id. Hughes and
Dilotis appealed to this Court’s Appellate Division.

On appeal, the Court found that

{Hughes and Dilotis] are shareholders, co-founders and

purported tenants of [Airpark]. [Airpark] is a small,

closely-held corporation whose undisputed primary purpose

was to construct and maintain a building for the

shareholders to occupy. [Hughes and Dilotis] provided

labor, materials and maintenance contributions. In
addition, there is no written lease between the parties

and the parties contest whether an oral lease for rental

payments existed. Nonetheless the trial court addressed

this matter in a summary FED proceeding.
H&H Avionics, 50 V.I. at 834 (quoting Thomas Mall Inc., 923 F.2d
at 264). Under these facts, this Court held that Hughes and
Dilotis had “raised a colorable claim of right to occupy the
premises” because their “claim of right unquestionably required
the trial court’s construction of an oral lease.” Id.

Other courts have similarly considered whether a “colorable”
Claim existed based on whether, in deciding the FED action, the
court would have to construe the terms of a disputed oral or
written agreement. For instance, in Virgin Islands Community

Housing Ltd Partnership v. Rivera, 50 V.I. 179, 182 (V.I. Super.

Ct. 2008), a landlord brought an FED action against a tenant. The
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 17

tenant filed a motion to dismiss for lack of subject matter
jurisdiction. The Superior Court conducted a hearing on the
matter. It found that there was no dispute that the tenant had a
lease with the landlord’s complex. The court also found that
there was no dispute that the tenant was approved as a
participant under the Section 8 Project-Based Assistance Housing
Choice Voucher Program (“Section 8") run by the U.S. Department
of Housing and Urban Development (“HUD”) .°®

After hearing testimony and reviewing federal regulations
promulgated by HUD, the court determined that resolving the
issues in the case “would require the Court to construe the
meaning of the agreement between the parties.” Rivera, 50 V.I. at
183. The court found that it did not have subject matter
jurisdiction over the FED action.

The Third Circuit has also addressed how a court should
determine whether a colorable claim exists. For instance, in
C.M.L., Ince. v. Dunagan, 904 F.2d 189, 190 (3d Cir. 1990), Don
Dunagan (“Dunagan”) leased a sports bar from C.M.L. Subsequently,
Dunagan defaulted under the terms of his lease. Thereafter,

Dunagan began speaking with a prospective tenant, Aft Cabin,

 

‘The tenant argued that the terms of the lease contradicted
and were superseded by a Section 8 tax regulation. She stated
that the regulation entitled her to protection from being evicted
at the expiration of the lease, absent good cause.
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 18

regarding his default. Aft Cabin arranged to purchase Dunagan’s
business in exchange for paying Dunagan’s past-due rent. Aft
Cabin then negotiated with C.M.L. to release Dunagan from his
lease in exchange for a ten-year lease agreement between C.M.L.
and Aft Cabin. C.M.L. and Aft Cabin never came to a mutually
beneficial agreement and thus never signed a lease. Nonetheless,
Aft Cabin took possession of the sports bar. Subsequently, Aft
Cabin fell behind in rent payments. C.M.L instituted an FED
action against Aft Cabin.

Aft Cabin moved to dismiss the FED action for lack of
jurisdiction. Aft Cabin argued that, “in light of the alleged
contractual obligation, there was a ‘bona fide question of the
existence of a lease at law or in equity, which has not
expired.’” Id. at 191 (quoting Inter Car, 21 V.I. at 159).

The trial judge held a hearing on the motion to dismiss. At
the close of argument, the trial judge concluded that the court
had jurisdiction over the FED action. As such, the court denied
the motion to dismiss. Aft Cabin appealed to the Third Circuit.

On appeal, the Third Circuit determined that, “at no time in
the hearing did [Aft Cabin] advance sufficient evidence to create
a bona fide question as to the existence of a new lease.” Id. The
appellate court affirmed the trial court’s ruling on the motion

to dismiss.
Malpere v. Miraftabi

D.C. Civ. App. Ne. 2006-231
Memorandum Opinion

Page 19

Here, as in H&H Avionics, there is no “undisputed oral or
written [] agreement.” Miraftabi asserts that the Trust is the
sole owner of the Water Island Properties (the “Property”), as
evidenced by the warranty deed. She also asserts that, although
there was no explicit written or oral lease, there was an implied
tenancy at sufferance, under which Malpere was residing on the
Property rent-free. (Appellee’s Brief at 6). However, Malpere
asserts that he was entitled to reside on the property, not as a
tenant, but as a constructive trust beneficiary.

In determining whether the Superior Court properly exercised
jurisdiction over Miraftabi’s FED action, this Court will review
the record to determine whether the trial judge complied with
Inter Car by “proceed[ing] with the evidence until” it was clear
whether Malpere raised a colorable claim to title. Inter Car, 21
V.I. at 159.

During the October 19, 2006, hearing, Malpere testified that
at the time he met Miraftabi, he had a contract with his son and
daughter-in-law which would allow him to raise money to pay off
his debts. Under the contract, Malpere was to transfer title of
Lot 52 to his son and daughter-in-law for $700,000. The son and
daughter-in-law were to get financing for four hundred thousand
dollars. They were then to pay the remaining three hundred

thousand dollars to Malpere over a period of five years. During
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 20

those five years, Malpere would continue to reside on the Lot 52
property and would retain ownership of Lot 51 and Lot 53.

Malpere asserts that, after falling in love with Miraftabi,
and pursuant to Miraftabi’s advice, he terminated the agreement
with his son and daughter-in-law. (FED Hr’g Tr.111, October 19,
2006). Miraftabi purportedly told Malpere that, to protect
Malpere’s property interest, he should sign all three lots over
to her for the amount of his debt, putting everything in her
trust’s name. Miraftabi also purportedly told Malpere that the
two of them would be partners, “but not in writing.” (FED Hr'g
Tr.117). Under the alleged partnership, Miraftabi and Malpere
would either eventually sell the property for a shared profit or
they would sell the property, place the proceeds in Miraftabi’s
trust, and then Miraftabi would make Malpere a beneficiary under
the Trust. (FED Hr’g Tr.121).

Malpere asserts that, because of Miraftabi’s credentials and
his strong feelings for Miraftabi, he trusted her to handle the
transaction in his best interest. However, after title to the
property was transferred to the Trust, Miraftabi decided not to
sell the property.

Malpere testified that he would not have sold the property
to Miraftabi for such a low price if it were not for her promise

that his debts would be paid off. He also testified that he would
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 21

not have sold the property to Miraftabi if it were not for her
promise that the two of them would be partners in the property.
Malpere explained that, under the partnership, Malpere and
Miraftabi were to have joint ownership of any proceeds from the
property, minus the amount that Miraftabi had invested in the
property.’

Miraftabi testified that when she called Malpere, asking him
to move out of the home on Lot 52 so that she could rent it,
Malpere refused. She testified that Malpere stated that “this is
his property” and how could Miraftabi “evict him, being the
owner.” (FED Hr’g Tr.23).°

In its findings of fact, the Superior Court found that the
benefit of putting the property into the Trust’s name was to try
to protect Malpere from creditors. The court found that, if there
was a partnership as Malpere indicated, the only benefit it would
have given would be to protect Malpere from any of his possible
creditors attaching his property. (FED Hr’g Tr.244-45). The court

also found that Malpere was asking the court to acknowledge some

 

"The Court notes that Malpere’s testimony regarding his
previous contract with his son and daughter-in-law lends support
for Malpere’s contention that his purpose in transacting with
Miraftabi to transfer title of the Properties to the Trust was
for Malpere to retain (joint) ownership and/or possession of the
Property, while finding a way to pay off his debts.

"The Court notes that this testimony is consistent with
Malpere’s claim to title of the Water Island Properties.
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 22

kind of equitable interest. It found, however, that Malpere, in
attempting to transfer title of the property for the purpose of
depriving his creditors of the benefit of attaching the property,
did not do equity. (FED Hr’g Tr.245). The court also determined
that there was no issue concerning clear legal title or equitable
title because Malpere was estopped based, apparently, on the
doctrine of unclean hands. Id. Thus, the Superior Court concluded
that Malpere had not raised a colorable claim concerning title of
the Water Island Properties. The court granted judgment in favor
of Miraftabi.

Although the Superior Court properly examined the evidence
to determine whether Malpere raised a colorable claim to title of
the Water Island Properties, it erred in actually making a
determination regarding the merits of whether Malpere was
entitled to his asserted equitable interest. See H&H Avionics, 50
V.I. at 834 (“While we may not appropriately express an opinion
as to the merits, determination of the Appellants’ claim of right
unquestionably required the trial court’s construction of an oral
lease”); see also Inter Car, 21 V.I. at 158 (stating that the
trial court cannot “adjudicate a right of possession that depends
on an equitable interest in the premises [] or inquire into the
equitable rights and give relief to which the party might be

entitled in equity”). In finding that Malpere was estopped from
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 23

asserting an equitable interest in the property, the Superior
Court went beyond the bounds of its FED jurisdiction. See Estate
of Thomas Mall Inc., 923 F.2d at 264 (“As soon as a defendant in
possession in an FED action raises a colorable defense requiring
construction of an agreement between the property owner and the
party in possession, an FED action will not lie”).

Here, the Superior Court necessarily had to construe the
contested oral partnership agreement, as well as the alleged
tenancy by sufferance and equitable interest in the Properties,
before it could grant judgment of restitution to Miraftabi.
Therefore, under these facts, Malpere made more than “a mere
averment in [his] pleading statement or argument, of ownership of
the land” and he raised a colorable claim of the right to occupy
the premises. See Inter Car, 21 V.I. at 158-59; see also H&H
Avionics, 50 V.I. at 834 (appellants raised a colorable claim
where determination of appellant’s claim of right required the
court’s construction of a contested oral agreement); see also
Rivera, 50 V.I. at 183 (“we are led to the conclusion that this
Court does not have jurisdiction of this action as an FED case,
since to resolve the issues in the case, the Court would have to
construe the lease between [t]jhe parties”). While we may not
appropriately express an opinion as to the merits, a

determination of Malpere’s claim of right unquestionably required
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 24

the Superior Court’s construction of an oral agreement. See Hé&H
Avionics, 50 V.I. at 834.

The Court finds this case factually similar to H&H Avionics.
Here, as in H&H Avionics, there is a dispute concerning title of
the property. In H&H Avionics, the appellants asserted a claim to
title as shareholders. Here, Malpere asserts a claim to title as
a silent partner in the ownership interest of the Property and an
equitable claim to title as a constructive trust beneficiary.

In H&H Avionics, the parties disagreed about whether an oral
lease existed. Here, Malpere and Miraftabi disagree about whether
a partnership agreement existed. Just as in H&H Avionics, there
is no undisputed written lease or oral lease and the parties
contest whether an oral partnership agreement or a tenancy by
sufferance existed. Such claims may be enough to reach the
threshold of “colorable.” E.g., H&H Avionics, 50 V.I. at 833
(finding that a “colorable” claim existed where the parties
contested: (1) whether a lease existed, oral or otherwise; (2)
whether a tenancy was created by law or agreement; and (3)
whether as shareholders/partial owners of Airpark, the
shareholders occupied the premises under a claim of right).

Although we do not reach the merits in such an action, we
will look to the law of the Virgin Islands on constructive trusts

to aid in our determination of whether Malpere raised a colorable
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 25

constructive trust claim.

A constructive trust is an equitable remedy utilized by

courts to prevent unjust enrichment. It is an established

principle of equity that “where the owner of property

transfers it, being induced by fraud, duress or undue

influence of the transferee, the transferee holds the

property upon a constructive trust for the transferor.”
Francois v. Francois, 599 F.2d 1286, 1291 (3d Cir. 1979).
(alterations omitted) (quoting Restatement (First) of Restitution
§ 166 (1937)).

The Virgin Islands Supreme Court has held that a
constructive trust may arise as the result of a lopsided
transaction between two persons sharing a “confidential
relationship.” Ross v. Hodge, 58 V.I. 292, 302-06 (2013). “A
confidential relation exists between two persons when one has
gained the confidence of the other and purports to act or advise
with the other's interest in mind.” Id. at 303 (internal
quotation marks omitted) (quoting Francois, 599 F.2d at 1291).
When determining whether two parties shared a confidential
relationship, courts “consider a variety of factors, including
the reliance of one party upon the other, the relationship of the
parties prior to the challenged transaction, the relative
business capacities or lack thereof between the parties, and the

readiness of one party to follow the other's guidance in

complicated transactions.” Id. at 303 n.15 (internal quotation
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 26

marks omitted) (quoting Constructive Trust Formed Because of
Abuse of Confidential Relationship Between Tranferee and
Transferor of Property, 79 Am. Jur. Proof of Facts 3d 269 § 13
(West 2011)).

Once the existence of a confidential relationship is
established, a burden is imposed “upon the party benefiting from
the transaction of proving that he took no unfair advantage of
his relationship with the other.” Id. at 304 (quoting Francois,
599 F.2d at 1292). “In determining whether a transaction is free
from undue influence[,] the Restatement (Second) of Contracts
instructs courts to analyze multiple factors, including ‘the
unfairness of the resulting bargain, the unavailability of
independent advice, and the susceptibility of the person
persuaded.’” I[d. (original alterations omitted) (quoting
Restatement (Second) of Contracts § 177 cmt. b (1981)).

Malpere asserts that there was an oral partnership agreement
between the parties under which Malpere would transfer the Water
Island Properties to Miraftabi’s trust in favor of both Malpere
and Miraftabi. Although the alleged oral agreement may be found
(by a court with jurisdiction) unenforceable because of the
Statute of Frauds, after a review of the October 19, 2006,

transcript, the Court finds that Malpere advanced sufficient
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 27

evidence to create a bona fide question as to the existence of a
constructive trust. Specifically, Malpere raised a non-frivolous
constructive trust claim through his testimony concerning
Miraftabi’s representations regarding the transfer of title
transaction, the close and trusting relationship between Malpere
and Miraftabi, Malpere’s indebtedness, and Miraftabi’s failure to
follow through on her pre-transfer representations. Cf. C.M.L.,
Inc., 904 F.2d at 191 (holding that “at no time in the hearing
did [Aft Cabin] advance sufficient evidence to create a bona fide
question as to the existence of a new lease”).

C. Whether the Superior Court Abused its Discretion in
Denying the Motion for Reconsideration

Malpere is appealing from the Superior Court’s denial of his
motion for reconsideration. Because we find that the Superior
Court lacked subject matter jurisdiction over the FED action, we
need not reach this issue.

Iv. CONCLUSION

For the reasons discussed above, we conclude that the
Superior Court lacked subject matter jurisdiction over this
action under the Virgin Islands Forcible Entry and Detainer
statute. We therefore reverse the Superior Court’s judgment of
restitution and remand this matter with the instruction that the

presiding judge of the Superior Court assign this matter to the
Malpere v. Miraftabi

D.C. Civ. App. No. 2006-231
Memorandum Opinion

Page 28

Superior Court’s regular civil docket. An appropriate Order

follows.

ATTEST:
Glenda Lake

Clerk of Court
by: ‘ (Sex

Deputy Clerk
